Mr. Justice Wole
delivered the opinion of the court.
The only difference between this case and that against the same defendant, case No. 5979, is that the appellant *746brought up the evidence. Various errors are assigned with respect to the action of the court in considering* the evidence, but they need not really be discussed beyond allusion to one of them. A policeman took the stand. He several times started to give hearsay evidence but each time the court either refused to consider it or subsequently struck it out.
At one place in the record we had a little doubt as to whether some of the evidence admitted was not hearsay, but we are satisfied that the admission of it was either cumulative, or not clearly prejudicial and that the defendant had a fair trial, especially in view of the testimony given by the agent.
The judgment will be affirmed.
Mr. Justice Cordova Dávila and Mr. Justice Travieso took no part in the decision of this case.